— Judgment reversed on the law, with costs, and claim dismissed, with costs. Memorandum: We regard the basis of this action to be the existence of a defect in the highway on November 20, 1935, the date when the accident occurred. It follows, under section 58 of the Highway Law, that the State is not liable for damages suffered by plaintiff by reason of such defect. (Hinds v. State of New York, 144 Mise. 464, 465, 466; affd., 240 App. Div. 742; affd., 264 N. Y. 525; Miller v. State of New York, 231 App. Div. 363, 367; Smith v. State of New York, 227 N. Y. 405, 408, 410.) All concur. (The judgment awards claimant damages for injuries caused by negligent condition of highway.) Present — ■ Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.